NOT DESIGNATED FOR PUBLICATION

                                           No. 123,440

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                       STATE OF KANSAS,
                                           Appellee,

                                                 v.

                                   ALFRED D. DICKSON JR.,
                                        Appellant.


                                 MEMORANDUM OPINION


       Appeal from Sedgwick District Court; JEFFREY SYRIOS, judge. Opinion filed November 12,
2021. Affirmed.


       Submitted by the parties for summary disposition pursuant to K.S.A. 2020 Supp. 21-6820(g) and
(h).


Before ATCHESON, P.J., CLINE and HURST, JJ.


        PER CURIAM: Defendant Alfred D. Dickson appeals the decision of the Sedgwick
County District Court revoking his probation and imposing his underlying sentence. We
granted Dickson's motion for summary disposition under Supreme Court Rule 7.041A
(2021 Kan. S. Ct. R. 48). On appeal, Dickson argues that the district court erred in
revoking his probation because sanctions remained a reasonable alternative. Finding no
abuse of discretion, we affirm.


       Dickson pleaded guilty to criminal possession of a weapon by a convicted felon, a
severity level 8 nonperson felony. Dickson committed this offense in December 2018. In


                                                 1
September 2019, the district court sentenced Dickson to 18 months of probation with an
underlying prison term of 17 months.


       Less than two months after sentencing, Dickson violated his probation by breaking
curfew, failing to report to his intensive supervision officer, and failing to attend
treatment for substance abuse. The district court allowed him to stay on probation but
mandated that he serve a 3-day jail sanction and restarted the 18-month probationary
period.


       Just days after the violation hearing, Dickson committed a domestic violence
battery, engaged in criminal destruction of property, and otherwise displayed assaultive
behavior. After finding another probation violation, the district court sanctioned Dickson
with 45 days in jail.


       Two months later, Dickson again violated his probation. At the revocation hearing
on September 24, 2020, Dickson admitted to these violations:


           • committing the offense of interference with a law enforcement officer;
           • associating with a known gang member;
           • violating curfew;
           • consuming alcohol;
           • assaultive type behavior;
           • violating gang conditions by wearing a red shirt;
           • associating with a convicted felon; and
           ⦁   failing to engage in mental health services and substance abuse treatment.


The district court revoked Dickson's probation and order that he serve the underlying
sentence of 17 months.


                                              2
       After a probation violation is established by a preponderance of the evidence, the
district court has the discretion to revoke a defendant's probation. State v. Gumfory, 281
Kan. 1168, 1170, 135 P.3d 1191 (2006). Dickson admitted to the violations, thereby
establishing them without an evidentiary hearing. We review the district court's decision
to revoke Dickson's probation for abuse of discretion. A district court abuses its
discretion when the decision is unreasonable or is based on either a misunderstanding of
the governing law or an error of fact. State v. Ingham, 308 Kan. 1466, 1469, 430 P.3d 931
(2018).


       Since 2013, district courts have had to follow a scheme of intermediate sanctions
before revoking a defendant's probation, subject to certain exceptions permitting
immediate revocation. State v. Clapp, 308 Kan. 976, 981-82, 425 P.3d 605 (2018).
Although the statutory framework has been amended from time to time, it has always
permitted the district court to revoke a defendant's probation without any intermediary
sanctions if the defendant has committed a felony or a misdemeanor while on probation.
K.S.A. 2018 Supp. 22-3716(c)(8)(A).


       Here, the district court did not abuse its discretion. First, K.S.A. 2018 Supp. 22-
3716(c)(8)(A) gave the district court legal authority to revoke Dickson's probation
because he admitted to committing a new crime. Second, Dickson does not allege that an
error of fact exists in this case. Finally, the district court's actions were reasonable. This
was Dickson's third probation hearing. The district court gave Dickson two chances to
conform to the terms of his probation before ordering him to prison. During the final
probation violation hearing, the district court looked at numerous factors to support its
decision including Dickson's pretrial issues and lengthy criminal history. The district
court also observed that Dickson had ample time to address his antisocial behavior but
failed to do so—the intermediate sanctions clearly were not having the intended salutary
effect on Dickson's conduct.


                                               3
       Revoking Dickson's probation was the district court's last resort. Dickson's
argument on appeal holds no weight legally or factually. The continued use of
intermediate sanctions was not legally required by K.S.A. 2018 Supp. 22-3716, and their
use had devolved into an exhausted and ineffective option. We have no doubt other
district courts would have taken the same position in revoking Dickson's probation. There
was no abuse of judicial discretion.


       Affirmed.




                                             4